—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Egitto, J.), rendered May 14, 1992, convicting him of murder in the second degree, attempted murder in the second degree, and criminal possession of a weapon in the fourth degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
There is no merit to the defendant’s contention that he was denied due process of law because he was not present at a portion of the Sandoval hearing conducted at a sidebar conference. The defendant was present at the hearing during which the court heard arguments and rendered a final ruling on the motion. Moreover, the sidebar conference was held after the arguments and ruling were made. Since the defendant has failed to demonstrate that he was in any way prejudiced by his alleged absence from the sidebar conference or that his ability to defend himself was in any way compromised, we find *803that his presence at the sidebar hearing would have been superfluous (see, People v Ray, 184 AD2d 596).
The defendant’s remaining contention is unpreserved for appellate review and we decline to reach it in the exercise of our interest of justice jurisdiction. Balletta, J. P., Thompson, Joy and Florio, JJ., concur.